Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 30, 37, 42, 43, 47 and 135-141 are rejected under 35 U.S.C. 103 as being unpatentable over Rylander et al. (2013/0338627) in view of Szunerits et al. (ChemComm, 2012, 48, 8999-9010) and in further view of Hosokawa et al.(Nanoparticle Technology Handbook, 2007 Page 365, right side, top).
With regard to claim 1, Rylander discloses an article (abstract), comprising: a member comprising a starting portion, an end portion, and a tapered portion connecting the starting portion to the end portion (see figure 7, Length L has a starting portion and an end portion; paragraph 193), wherein the starting portion has an average cross-sectional diameter of at least about 100 micrometers (see table 4, average diameter of sharp microneedles, d avg( are at least about 100 micrometers for S11 
With regard to claim 1, 30 and 135-141, Rylander et al. do not teach their immobilized particle is positioned in an optically interrogatable position with respect to light transmitted through the member to the end portion. 
With regard to claims 1, 30, and 135 Szunerits et al. teach sensing methods and the capability of their particles to be used in SPR and localized surface plasmon resonance sensors and specifically teach exploiting the bright colors of noble metal particles in their methods of ultra sensitive label-free optical sensors (Abstract) due to their exceptional optical properties of metallic nanostructures. 
With regard to claims 136, Szunerits et al. teach the use of Gold particles (2.1 right side).
With regard to claim 137, Szunerits et al. teach the use of silver particles (2.1 right side).
With regard to claim 138 Szunerits et al. teach the method wherein the particle comprises aluminum (2.1).
With regard to claim 139, Szunerits et al. teach the particle comprises silicon (9002 left side).
With regard to claims 140 and 141, Szunerits et al. teach the member comprises gold and silicon (See 2.2 Fabrication methods).

With regard to claims 1, 30, and 135, while Rylander teaches an immobilized, optically transmittable particle, and Szunerits et al. teaches more localized SPR via particles, they don’t teach an attached nanoparticle that is also optically transmitting.
Hosokawa et al. teach “a single metal nanoparticle can be used a detection medium. For example, a sensor can be made by attaching the nanoparticle on the end of an optical fiber”(Page 365 upper right side).  Furthermore, Hosokawa encourages that such a device “has an advantage that the whole sensing system can be made compact compared with the thin film sensor”.  
It would have been obvious to a person of skill in the art at the time the invention was made to have included the step of attaching the nanoparticle to an optical fiber as taught by Hosokawa et al. within the device of Rylander and Szunerits et al. for the expected benefit as taught by Hosokawa et al. of making a “whole sensing system can be made compact compared with the thin film sensor”.  
With regard to claim 2, Rylander teaches the member comprises metal (paragraph 323, carbon fiber).
With regard to claim 3, Rylander teaches the member comprises glass (paragraph 295, glass fiber needles).
With regard to claim 5, Rylander teach the member is capable of transmitting light in paragraph 253 and 255 for example wherein the microneedles is taught to be a light delivery system.
With regard to claim 30, Rylander et al. teach the particle comprises metal in paragraph 303.

With regard to claim 42, and its recited intended use, Rylander et al. teach the capability of its member to be coated with particles in their teaching of the distal end of their fiber being able to be placed into tissues (various “particles” would then coat the tip) and also that the distal tips can be coated with various drugs capable of causing a biological response to suit the intended purpose)[0320].
With regard to claim 43, and its recited intended use, Rylander is interpreted as teaching an article that is capable of having a particle immobilized relative to the end portion of the member via an adhesive material positioned between the particle and the end portion of the member [303] [0320]
With regard to claim 47 and its intended use limitation, Rylander et al. teach that their microneedle is capable of being inserted into a cell (Figure 1).

Claims 142, 143, 145, and 146 are rejected under 35 U.S.C. 103 as being unpatentable over Rylander et al. (2013/0338627) in view of Szunerits et al. (ChemComm, 2012, 48, 8999-9010) and in further view of Hosokawa et al.(Nanoparticle Technology Handbook, 2007 Page 365, right side, top) and in further view of Goncalves et al. (Materials (Basel) 2010 Feb; 3(2): 1420-14650).
The teachings of the combined references can be seen above.
The combined prior art does not teach wherein the particles are coated with a binding partner, antibody, hydrogel or polymer.
Goncalves et al. teach hydrogel (i.e. polymeric networks) nanoparticles capable of including small molecular weight drugs, proteins, oligosaccharides, nucleic acids (abstract).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the variously coated nanoparticles of Goncalves et al. within the device of the prior art to .
Claims 144 are rejected under 35 U.S.C. 103 as being unpatentable over Rylander et al. (2013/0338627) in view of Szunerits et al. (ChemComm, 2012, 48, 8999-9010) and in further view of Hosokawa et al.(Nanoparticle Technology Handbook, 2007 Page 365, right side, top) and in further view of Gautam et al. (Journal of Applied Physics 111, 094317 (2012).
The teachings of the combined references can be seen above.
The combined prior art does not teach wherein the particles are coated with a binding partner that is platinum.
Gautam et al. teach a detection assay performed through the coating of nanoparticles with platinum on the surface of graphene (Abstract).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the platinum coating taught by Gautam et al. within the device of the prior art to have afforded the device with an “enhanced ability”(Abstract) to detect gases such as ammonia and other potentially harmful agents (Page 094317).  



Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 30, 37, 42, 43, 47 and 135-146 have been considered but are not convincing.  
Applicant should note that the concept of attaching nanoparticles to the end of optical fibers is not new and should consider the recitation of other structural requirements per the direct teachings of Hosokawa et al.

Applicant appears to be continuing to argue because Rylander is directed to a minimally invasive fiber optic microneedle and one of ordinary skill in the art would not have a motivation or rational reason to attach a particle onto the microneedle described on Rylander (Arguments page 6).  However, it would appear that the applicant is arguing an intended use for this device instead of the positively recited structure.  The use in this case is not material to the presently claimed apparatus.
In response to applicant's argument that when the microneedle was being inserted the particle would be lost, is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Furthermore, In response to applicant's argument that when the microneedle was being inserted the particle would be lost, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case it is the opinion of the Examiner that a teaching of a microneedle capable of being inserted in the skin would have motivated one of skill in the art in view of the other supplied teachings to have used such a device for insertion into a cell (as claimed for instance) for various reasons as detailed above.  Further, Rylander et al. also teaches that their members are capable of acting as optical 
Applicant also appears to be arguing the size of Rylander’s needles are in stark contrast to those of the device being claimed.  This is not convincing.  Applicant should amend their claims to positively recite the structural attributes responsible for the intended uses of their invention that are not present in the disclosure of the prior art.



Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants are thanked for their IDS submissions providing additional prior art that teach the concept of attaching nanoparticles to the end of “optical fibers” in Chou et al. (2016/0003744) and Li et al. (2014/0218727). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        5/5/2021